Citation Nr: 1612333	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  11-09 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for fractured pelvis residuals with right hip degenerative arthritis.

2.  Entitlement to a rating in excess of 20 percent for fractured pelvis residuals with left hip degenerative arthritis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from March 1973 to November 1974. 

This appeal is before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2007, the Veteran filed a substantive appeal of the issue of entitlement to a rating in excess of 40 percent for a urethral stricture, at which time he argued that his disability warranted the next higher 60 percent rating.  The matter was never certified to the Board, but in a December 2008 rating decision, the RO granted the  60 percent rating for urethral stricture sought by the Veteran, which is the highest schedular rating for the disability, effective the date of the Veteran's original claim for increase.  See 38 C.F.R. § 4.115a.  Thus, the matter is not on appeal to the Board, and the Board is not exercising jurisdiction over it.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following the February 2011 statement of the case from the AOJ, both prior to and subsequent to the AOJ's February 2012 certification of the appeal to the Board, pertinent evidence, including VA treatment records and June 2011 and September 2012 VA examination reports containing assessments of hip function, were associated with the claims file.  However, the AOJ has not readjudicated the issues on appeal in a supplemental statement of the case.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c).  


Accordingly, the case is REMANDED for the following action:

After completing any necessary development, readjudicate the appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




